OPINION — AG — **** WILDLIFE CONSERVATION COMMISSION — AUTHORIZED EXPENDITURE OF WILDLIFE CONSERVATION FUNDS **** THE WILDLIFE CONSERVATION COMMISSION MAY EXPEND WILDLIFE CONSERVATION FUNDS FOR THE CONTROL, MANAGEMENT, RESTORATION, CONSERVATION AND REGULATION OF THE BIRD, FISH, PREDATORY ANIMALS, GAME AND WILDLIFE RESOURCES OF THE STATE, INCLUDING THE ACQUISITION OF PROPERTY FOR SAID PURPOSE, AND FOR THE ADMINISTRATION OF THE LAWS PERTAINING THERETO AND FOR NO OTHER PURPOSE. IT IS THE RESPONSIBILITY OF THE COMMISSION TO DETERMINE IF A SPECIFIC EXPENDITURE IS IN FACT FOR ONE OR MORE OF THE ABOVE MENTIONED PURPOSES. CITE: ARTICLE XXVI, SECTION 4, 29 O.S. 1961 126 [29-126] (ROBERT H. MITCHELL) T ** SEE: OPINION NO. 71-444 (1972) **